Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00156-CV

  GREEN TREE SERVICING, LLC and U.S. Bank as Trustee of the Servertis Fund I Trust
                    2009-2 Grantor Trust Series 2009-2,
                               Appellants

                                                v.

                            Eric C. SANDERS and Eric M. Sanders,
                                         Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-TA1-03197
                            Honorable Larry Noll, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the portion of the trial
court’s judgment awarding $25,000 in attorney’s fees to appellee Eric M. Sanders, and RENDER
judgment that appellee Eric M. Sanders recover no attorney’s fees. In all other respects, the
judgment of the trial court is AFFIRMED. Costs of the appeal are taxed against the party incurring
same.

       SIGNED May 28, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice